Appeal from a decision of the *861Unemployment Insurance Appeal Board, filed March 25, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left his position as a press operator without good cause. Claimant was upset when his employer changed the hours of his shift and, as a result, quit his job. While claimant asserts that he had to leave his employment because the shift change made it impossible for him to take care of his disabled brother, there was evidence that claimant failed to make mention of family responsibilities at the time he quit and that there were other family members who could provide assistance. Accordingly, the Board’s decision must be upheld.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.